DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on April 5, 2021 is acknowledged.  The traversal is on the ground(s) that the two groups have significant overlap and do not constitute an additional search burden in view of each other.  This is found persuasive and therefore the previous restriction requirement is withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities: the two instances of “the area” in Lines 4 and 5 should both be changed to --the low-density area--.  
Claim 2 is objected to because of the following informalities: 
“The area” in Line 1 should be changed to --the low-density area-- 
 “The object” in Lines 1-2 should be changed to --the physical object--. 
Claim 9 is objected to because of the following informalities: “the grid map” in Line 6 should be changed to --the two-dimensional grid map--.  
Claim 11 is objected to because of the following informalities: “the grid map” in Page 3 Line 4 should be changed to --the two-dimensional grid map--.  
Claim 13 is objected to because of the following informalities: the two instances of “the grid map” in Lines 2 and 3 should both be changed to --the two-dimensional grid map--.  
Claim 14 is objected to because of the following informalities: “the object” in Line 2 should be changed to --the physical object--. 
Claim 21 is objected to because of the following informalities: “the grid map” in Line 3 should be changed to --the two-dimensional grid map--.  
Claim 23 is objected to because of the following informalities: “the grid map” in Line 4 should be changed to --the two-dimensional grid map--.  
Applicant is advised that should claim 4 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: 
“means for generating…” in claim 21
“means for detecting…” in claims 21 and 22
“means for determining…” in claims 21-25
“means for selecting…” in claim 25
“means for applying…” in claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support for “means for generating…” is found in Specification Paragraph [0021] as a processor. 
Support for “means for detecting…” is found in Specification Paragraph [0022] as a processor.
Support for “means for determining…” is found in Specification Paragraphs [0023]-[0025] as a processor.
Support for “means for selecting…” is found in Specification Paragraph [0025] as a processor.
Support for “means for applying…” is found in Specification Paragraph [0025] as a processor.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6, 8-17, and 21-25 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the detection and determination" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.  For the remainder of the action, the examiner is interpreting "the detection and determination" to be the low-density area resulting from the detect… limitation and the dimensions of the are resulting from the determine… limitation.
Claim 4 recites the limitation "the detected low-density area” in Line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the remainder of the action, the examiner is interpreting “the detected low-density area” to be the low-density are resulting from the detect… limitation of claim 1.
Claim 8 recites the limitation "the received data" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the remainder of the action, the examiner is interpreting “the received data” to be the data resulting from the receive… limitation.
Claim 9 recites the limitation "the detection and determination” in Line 9.  There is insufficient antecedent basis for this limitation in the claim.  For the remainder of the action, the examiner is interpreting "the detection and determination" to be the low-density area resulting 
Claim 10 recites the limitation "the detected low-density and second areas” in Line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the remainder of the action, the examiner is interpreting “the detected low-density and second areas” to be the low-density area resulting from the detect… limitation of claim 1 and the second are resulting from the detect… limitation of claim 10, respectively. 
Claim 11 recites the limitation "the respective volume" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.  For the remainder of the action, the examiner is interpreting “the respective volume” to be a volume resulting from the determine… limitation.
Claim 12 recites the limitation "the detected low-density area” in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the remainder of the action, the examiner is interpreting “the detected low-density area” to be the low-density area resulting from the detect… limitation of claim 9. 
Claim 12 recites the limitation "the unexpected low-density area” in Lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  For the remainder of the action, the examiner is interpreting “the unexpected low-density area” to be the low-density area resulting from the detect… limitation of claim 9. 
Claim 16 recites the limitation "the detected low-density area” in Line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the remainder of the action, the examiner is interpreting “the detected low-density area” to be the low-density area resulting from the detect… limitation of claim 9.
Claim 21 recites the limitation "the detection and determination” in Line 7.  There is insufficient antecedent basis for this limitation in the claim.  For the remainder of the action, the examiner is interpreting "the detection and determination" to be the low-density area resulting from means for detecting… limitation and the dimensions of the area resulting from the means for determining… limitation.
Claim 22 recites the limitation "the detected low-density and second areas” in Lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  For the remainder of the action, the examiner is interpreting “the detected low-density and second areas” to be the low-density area resulting from the means for detecting… limitation of claim 21 and the second are resulting from the means for detecting… limitation of claim 22, respectively.
Claim 23 recites the limitation "the respective volume" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.  For the remainder of the action, the examiner is interpreting “the respective volume” to be a volume resulting from the means for determining… limitation.
Claim 24 recites the limitation "the detected low-density area” in Page 5 Line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the remainder of the action, the examiner is interpreting “the detected low-density area” to be the low-density area resulting from the means for detecting… limitation of claim 21.
Claim 24 recites the limitation "the unexpected low-density area” in Page 6 Line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the remainder of the action, the examiner is interpreting “the unexpected low-density area” to be the low-density area resulting from the means for detecting… limitation of claim 21.
Claims 2, 3, 5, 6, and 12-15 are rejected for depending upon previously rejected claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 4 is improperly dependent on claim 9, which occurs after claim 4. Per  35 U.S.C. 112(d): “a claim in dependent form shall contain a reference to a claim previously set forth.” Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 5 is rejected for depending upon previously rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8-11, 14-15, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doria et al. (US 2018/0340781, hereinafter Doria).
Regarding claim 9, Doria teaches:
A system (Abstract), comprising:
      a Lidar sensor (Paragraph [0034]); and
      a processor (Fig. 16 Element 210) programmed to:

data received from the Lidar sensor (Paragraphs [0035] and [0037]);
         detect, in the grid map, a low-density area comprising a plurality of grid cells with 
an intensity less than a threshold (Paragraph [0056]);
         determine dimensions of the low-density area (Paragraphs [0054] and [0059], i.e. 
shape and size of the object); and
	         …
Doria does not explicitly teach:
         …
         based on the detection and determination, determine that the low-density area represents a physical object.
However, Doria suggests/infers:
         …
         based on the detection and determination, determine that the low-density area represents a physical object (Paragraph [0051], [0054], and [0056], i.e. physical objects are detected and can be filtered out based on their physical characteristics, such as their low-density of point data in a point cloud data group and their height. The point cloud data groups represent physical objects, such as a low-density shrubbery that was not filtered out due to its satisfactory height for example).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Doria to incorporate the teachings of …based on the detection and determination, determine that the low-density area represents a physical object, as inferred by Doria. Doing so would reduce storage and/or 
Regarding claim 10, Doria teaches the system of claim 9. Doria further teaches:
wherein the processor is further programmed to:
   detect a second area, within a specified distance from the low-density area (Paragraph [0099]), comprising a second plurality of grid cells with an intensity exceeding a second threshold (Fig. 8 Elements 175 and 177; Paragraph [0038]); and
   based on the detected low-density and second areas, determine that the second area represents a physical object (Paragraph [0044]).
Regarding claim 11, Doria teaches the system of claim 9. Doria further teaches:
wherein the processor is further programmed to determine a plurality of volumes (Paragraph [0039]), wherein each volume has a bottom placed on a ground surface and a top spaced upwardly from a ground surface; wherein the bottom matches a grid cell of the grid map (Paragraph [0039] and [0042]); and
   determine an intensity of each grid cell based on a number of Lidar reflections received from points within the respective volume (Paragraphs [0034]-[0035] and [0044], i.e. a point cloud formed of points based on intensity of a LIDAR detection representative of objects).
Regarding claim 14, Doria teaches the system of claim 9. Doria further teaches wherein determining that the low-density area represents the object further comprises using map data (Paragraphs [0030] and [0033], i.e. building modeling applications including models of buildings, indoor environments, or architecture that are matched with a detected location).
Regarding claim 15, Doria teaches the system of claim 14. Doria further teaches wherein the map data include at least one of (i) map data received from a remote computer, and (ii) 
Regarding claims 1 and 21, the claim(s) recite analogous limitations to claim(s) 9 above and are therefore rejected on the same premise.
Regarding claim 8, Doria teaches the system of claim 1. Doria further teaches:
further comprising a vehicle computer programmed to:
   receive data, broadcasted by the Lidar sensor (Paragraph [0034]); and
   operate one or more vehicle actuators based at least in part on the received data (Paragraph [0081]).
Regarding claims 2 and 3, the claim(s) recite analogous limitations to claim(s) 14 and 15 above, respectively, and are therefore rejected on the same premise.
Regarding claims 22 and 23, the claim(s) recite analogous limitations to claim(s) 10 and 11 above, respectively, and are therefore rejected on the same premise.
Claims 4-6, 12-13, 16, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auner (US 2020/0042801).
Regarding claim 4, Doria teaches the system of claim 9. Doria further teaches:
wherein the processor is further programmed to:
   detect a second object based on at least one of Lidar sensor data and map data 
(Paragraph [0034] and [0051]), and
   upon determining that the detected low-density area is [a low density pixel formation], 
ignore the detected low-density area (Paragraphs [0055]-[0056], i.e. removing or filtering out data representing objects is ignoring).
	Doria does not teach:

   upon determining that the detected low-density area is a shadow casted by the second object, [take appropriate action].
However in the same field of endeavor, Auner teaches the detection of objects in the external environment of a vehicle (Paragraph [0001]) and more specifically:
   …
   upon determining that the detected low-density area is a shadow casted by the second object, [take appropriate action] (Abstract; Fig. 2 Elements 240 and 250; Paragraphs [0002], [0087]-[0088], and [0097]-[0098], i.e. Auner specifically teaches detecting shadows casted by a separate object and based on a detected shadow, the vehicle takes appropriate action while Doria above teaches the actions of determining… for a low density pixel formation and ignoring…).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Doria to incorporate the teachings of … upon determining that the detected low-density area is a shadow casted by the second object, [take appropriate action] of Auner. Doing so would help detect objects which would be used to navigate and/or maneuver a vehicle through a surrounding environment, as recognized by Auner (Paragraph [0002]).
Regarding claim 5, the combination of Doria and Auner teach the system of claim 4. Auner teaches wherein the processor is further programmed to determine that the detected low-density area is the shadow casted by the second object (Fig. 2 Elements 240 and 250; Paragraph [0087]-[0088]) based at least in part on (i) a second object shape (Paragraph [0068], i.e. dimensions of the object), (ii) a second object location (Paragraph [0068], i.e. distance between 
The motivation of combining Doria and Auner is the same as that recited in claim 4.
Regarding claim 6, Doria teaches the system of claim 1. Doria does not teach wherein the Lidar sensor is mounted to an infrastructure element. 
However in the same field of endeavor, Auner teaches wherein the Lidar sensor is mounted to an infrastructure element (Paragraph [0025], i.e. a bridge, an overpass, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Doria to incorporate the teachings of wherein the Lidar sensor is mounted to an infrastructure element, as taught by Auner. Doing so would allow shadows to be casted by objects that could be used to detect said objects that may be effectively camouflaged or otherwise difficult to detect by one or more sensors of a vehicle and/or a human driver based on said objects’ shadows, as recognized by Auner (Paragraphs [0011], [0012], and [0025])
Regarding claim 12, Doria teaches the system of claim 9. Doria further teaches:
wherein the processor is further programmed to:
   determine that the detected low-density area is unexpected upon failing to identify a second object (Paragraphs [0038] and [0055]–[0056], i.e. if there is only one pixel formation then there are no other objects in the area and therefore no shadows)…
   determine that the unexpected low-density area represents the physical object (Paragraph [0044]).
Doria does not teach:
…
[an object] that casts a shadow matching at least one of a location, dimensions, and a shape of the unexpected low-density area; and
   …
However in the same field of endeavor, Auner teaches:
…
   …[an object] that casts a shadow matching at least one of a location, dimensions, and a shape of the unexpected low-density area (Paragraph [0068], i.e. Auner specifically teaches that an object can be identified based on the dimensions and/or shape of its corresponding shadow while Doria above teaches detecting a low density area is not a shadow in the case that it is a single object in the area); and
   …
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Doria to incorporate the teachings of …[an object] that casts a shadow matching at least one of a location, dimensions, and a shape of the unexpected low-density area of Auner. Doing so would help detect objects that may be effectively camouflaged or otherwise difficult to detect by one or 
Regarding claim 13, the combination of Doria and Auner teach the system of claim 12. Doria further teaches:
wherein the processor is further programmed to:
   select an expanded area of the grid map including the low-density area (Paragraph [0099], i.e. determining connectivity by determining if a continuous or semi-continuous blob is connected or not to a second one is selecting an expanded area);
   apply a filter with a second threshold to the expanded area of the grid map (Paragraph [0038]); and
   upon identifying an occupied area within the expanded area, determine that the occupied area represents the physical object (Fig. 8 Elements 175 and 177; Paragraph [0044]).
Regarding claim 16, the claim(s) is a duplicate of claim(s) 4 above and is therefore rejected on the same premise.
Regarding claims 24 and 25, the claim(s) recite analogous limitations to claim(s) 12 and 13 above, respectively, and are therefore rejected on the same premise.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US 2017/0356993) teaches an object detecting method and apparatus using a light detection and ranging (LIDAR) sensor and a radar sensor, the method may include collecting LIDAR data and radar data associated with a search region in which objects are to be found using the LIDAR sensor and radar sensor, extracting each of objects present within the .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/D.T.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        5/7/2021